DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/21/2021 has been entered.
 Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments, see the unnumbered pages, filed 05/12/2021, with respect to claims 1/13 (and dependents therefrom), as amended, have been fully considered and are persuasive.  The rejection of these claims has been withdrawn. 
US 2008/0004656 to Livneh (as reversed in the 103) is the closest prior art of record.  Livneh does not teach or suggest, however, wherein the jaws are longitudinally moveable between a retracted position (where the jaws are mostly disposed in an internal passageway of the housing) and an extended position (where the jaws are mostly disposed distally of the passageway), where longitudinal movement of the driver moves the first/second jaws between the positions.  Rather, the “housing” was referenced as elements 58+78 in the rejection, however, the jaws do not interact with the housing in Livneh in the same positions as the claim now requires.  There is no apparent motivation to modify Livneh to arrive at the claimed invention.
Moreover, the outstanding Double Patenting rejection is overcome because the newly added limitations, which patentably distinguish from Livneh, are not present in the previously cited Double Patenting reference and thus patentably distinguish as well.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.